UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6128



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES VASSELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CR-89-190, CA-95-11-2)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Vassell, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Vassell appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).    We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See United States v. Vassell, Nos. CR-89-190; CA-

95-11-2 (N.D.W. Va. Jan. 7, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2